Citation Nr: 1828032	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-09 107	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

B. Kuczynski



INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 2010 to December 2011, and from September 2015 to November 2015.  She also served in the Army National Guard.  Her decorations include the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  During the pendency of the appeal, the case was transferred to the jurisdiction of the RO in Los Angeles, California.

VA offered the Veteran an opportunity to testify at a Board hearing in July 2017; she asked to reschedule that hearing due to the pending birth of her child.  Notification of a hearing rescheduled for March 2018 was sent to the last known address of record, as identified by the Veteran on her July 2017 letter to VA asking for an alternate date.  However, she did not report.  As such, the request for hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The Veteran does not have a current neck disability.

2.  The Veteran has a current back disability; however, the persuasive evidence does not indicate that the disability may be associated with service.


CONCLUSIONS OF LAW

1.  A neck disability was not incurred in service.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  A back disability was not incurred in service.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The agency of original jurisdiction (AOJ) furnished the Veteran a statement of the case relative to the matters herein decided in February 2014.  Although additional evidence has been added to the record since that time, none of it bears meaningfully on the outcome of the present appeal.  As such, there is no need to return the case to the AOJ for consideration of the new evidence or, alternatively, to solicit a waiver of AOJ review from the Veteran.  See 38 C.F.R. §§ 19.31, 20.1304(c).

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matters herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  No further notice or evidentiary development is required.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Neck Disability

The Veteran applied for service connection for her back, and has complaints of upper and lower back pain, which she states originated on active duty in 2011.  Her service treatment records are silent for complaints, treatment, or diagnoses relating to the neck.  An October 2011 separation examination is likewise negative for any complaints pertaining to her neck.  Indeed, she reported at that time that she had no medical concerns and that her health was generally the same as when she entered service. 

The Veteran was afforded a VA examination in March 2012 for evaluation of her neck.  The examiner provided a diagnosis of a resolved cervical strain.  See March 2012 Disability Benefits Questionnaire (DBQ) at 2.  At the examination, the Veteran reported that she started to experience pain in the upper back with radiation of pain to the lower back during active military service, though she had not experienced a specific trauma.  Id.  On examination, all findings related to the neck were noted to be normal, including with respect to range of motion, muscle strength, reflexes, sensation, radiculopathy, and neurologic abnormalities.  Additionally, she did not require devices or medication.  Imaging studies revealed a normal cervical spine with no loss of height of vertebral bodies, no arthritis, and no vertebral fracture.  Id. at 7-8.  The examiner indicated that there was no functional loss and/or functional impairment found and that the Veteran's neck condition did not impact her ability to work.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a neck disability.  Although she served in the Southwest Asia theater of operations during the Persian Gulf War, her past complaints of neck pain have been attributed to the known clinical diagnosis of cervical strain.  As such, service connection under the provisions of 38 C.F.R. § 3.317 is not available.

Additionally, the evidence does not establish that the Veteran currently suffers from cervical strain or any other disability of the neck.  The March 2012 examiner specifically indicated that the strain was resolved, that there was no functional loss and/or functional impairment found, and that the Veteran's condition did not impact her ability to work.  See Saunders v. Wilkie, No. 2017-146, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for a neck disability.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Back Disability

The Veteran has asserted that she developed a back disorder due to her active duty in Iraq around the fall of 2011.  See March 2012 "Medical Treatment Record - Government Facility" document at 18 (February 2012 primary care progress notes document Veteran reported lower and sometimes upper back pain for four months from carrying heavy objects such as her backpack during combat deployment).

The claims file is absent complaints of back pain or treatment for the back during the Veteran's active duty prior to her claim in March 2012.  Though there is a clinic appointment record from July 2011 which reflects that the reason for the appointment was "backache; musculoskeletal symptoms legs," the whole of the documented evaluation pertains to the Veteran's hamstrings and muscles behind the legs.  See June 2015 "STR - Reserve STR" document at 20.

In August 2015, during her second period of active duty, the Veteran reported having had back pain since serving in Iraq.  See February 2016 "CAPRI" document at 3, 4.  However, on her Post-Deployment Health Assessment (PDHA) following her service in Iraq, the Veteran indicated that her health was about the same as before deployment.  See June 2015 "STR - Reserve STR" document at 20 (October 2011 PDHA pg. 2).  She indicated that she experienced muscle aches but was not still bothered, and responded in the negative as to back pain.  Id.  Her answer was the same on the November 2011 assessment; that she experienced muscle aches but was not still bothered by aches or by back pain.  Id. at 27 (November 2011 PDHA pg. 2).  Her November 2011 separation questionnaire answers were also similar.  See April 2012 "STR" document at 1 (November 2011 report of medical assessment).  She marked that her overall health was the same compared to her last physical, that she did not take medications, that she had no conditions which limited her ability to work in her primary military specialty, that she suffered no injury while on active duty for which she did not seek medical care, and that she had no concerns about her health.  Id.  During that period of service, she had no duty limitations, profiles, or Line of Duty determinations.  Id. at 68.  

In February 2012, after her period of active duty ended in December 2011, the Veteran sought treatment for back pain.  At that time, she stated she had experienced lower back pain for four months.  See March 2012 "Medical Treatment Record - Government Facility" document at 4.  A February 2012 report pertaining to imaging of the lumbosacral spine reflects that the Veteran had a normal lumbar vertebral alignment without evidence of acute fracture.  The impression provided by the staff radiologist was of "minimal degenerative changes" and with marginal osteophytosis seen consistent with degenerative changes.  See id. (February 2012 radiology report).

In March 2012, the Veteran reported she experienced back pain and was referred to see a primary care physician within 30 days.  See April 2012 "STR" document at 44.  In October 2012, the Veteran complained of lower back pain as she sat and studied for long periods and disclosed she used Advil.  Id. at 54.  Later that month, she was issued a temporary physical profile due to back pain while in the Army National Guard.  Id. at 14.  However, a February 2013 medical record indicates that the Veteran's back pain resolved.  See June 2015 "STR - Reserve STR" document at 65 (Chronological Record of Medical Care showing history of Veteran's back pain complaints, and was found fit for duty in February 2013).  

The Veteran was afforded and underwent a VA examination in March 2012 for evaluation of her back.  She reported that during active duty the pain originated in the upper back cervical spine region.  The VA examiner provided a diagnosis of chronic thoracolumbar strain with T12/L1 10-percent loss of height anteriorly, as shown per radiograph.  See March 2012 DBQ at 9.

The Board acknowledges the Veteran's assertions with respect to in-service onset of a back disability.  She is certainly competent to report her experience and symptoms both in service and following service.  While laypersons are generally not competent to offer evidence that requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno, 6 Vet. App. at 469; Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which she had first-hand knowledge, e.g., experiencing pain in service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Board finds that the Veteran is competent to state that she developed back pain during her first period of active duty.  However, her assertions are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis during that period of service, and upon separation there were no reports of injuries, pain, back symptoms, or health concerns.  As such, there is affirmative evidence showing that she did not have a back disorder at the time she separated from that period of service.  

Regarding whether arthritis was shown during service or within one year of separation, such a diagnosis has not been shown.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1331.  Here, there is affirmative evidence that the Veteran did not have arthritis during her first period of active service, as arthritis was marked as being not documented at the time of the March 2012 VA examination.  See March 2012 DBQ at 14.  

Though February 2012 imaging results showed an impression of minimal changes, the March 2012 VA examiner reviewed the X-Ray results and determined there was no arthritis.  Arthritis must be objectively confirmed by X-Ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Indeed, there is no medical evidence explicitly showing that she had "arthritis" within the first year after her separation from service or anytime thereafter.  Thus, the Veteran is not entitled to service connection on a presumptive basis, either as a chronic disease during service or within one year of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d 1335-37.  Therefore, chronicity is not established in service or within a year of separation.

For the foregoing reasons, the Board is not persuaded that the evidence indicates that the Veteran's back disorder may be associated with service, either on the basis of incurrence, as alleged, or subsequent aggravation.  Cf. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (an examination may be required under the provisions of 38 C.F.R. § 3.159(c)(4) if the record on appeal contains medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation).  The claim is denied.


ORDER

Service connection for a neck disability is denied.  

Service connection for a back disability is denied.  



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


